i;R1GIRAL                                              03/09/2021


          IN THE SUPREME COURT OF THE STATE OF T
                                               FOINC
                                                   I Nok                              Case Number: PR 06-0422


                                      PR 06-0422
                                                                  MAR 0 9 2021
                                                               Bowen Greenwooa
                                                             Clerk of Supreme Court
 IN THE MATTER OF THE PETITION OF                               State of
                                                                        trIMS R
 JAESON D. WHITE



       Jaeson D. White has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
applying for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. White passed the MPRE in 2004 when seeking admission to the
practice of law in the State of California, where White was admitted. White has "practiced
law for over 16 years without any ethical or disciplinary issues." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Jaeson D. White to waive the
three-year test requirement for the MPRE for purposes of a current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this       —day of March, 2021.




                                                        ThliefJustice
44
'
    Justices




2